DETAILED ACTION

Notice to Applicant
This communication is in response to the amendment submitted April 5, 2021.  A TrackOne Request was granted.  Claims 1 and 11 are amended.  Claims 1 – 20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejections of claims 1 – 20 under 35 USC § 101 are withdrawn by the Examiner based on the changes made by the Applicant to the claims.  The 35 USC § 101 rejections have been withdrawn because the inclusion of “generating by the at least a computing device using a supervised machine-learning model a disease criticality model that inputs each of the plurality of suspected disease states and outputs a disease criticality score for each of the plurality of suspected disease states as a function of the selected triage training data, wherein each of the plurality of suspected disease states are generated by a lazy-learning process and a scoring risk function representing an expected loss”, in combination with the previously outlined additional elements, which integrate the abstract idea into a practical application and for this reason, the 35 U.S.C. 101 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 20 under 35 USC § 103 are withdrawn by the Examiner based on the amendments made by the Applicant to the claims.  The 35 USC § 103 rejections have been withdrawn because the amended claims overcome the prior art.

Allowable Subject Matter
Claims 1 – 20 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted March 10, 2020, with respect to claims 1 – 20, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include claims 1 and 11 are amended to recite “generating by the at least a computing device using a supervised machine-learning model a disease criticality model that inputs each of the plurality of suspected disease states and outputs a disease criticality score for each of the plurality of suspected disease states as a function of the selected triage training data, wherein each of the plurality of suspected disease states are generated by a lazy-learning process and a scoring risk function representing an expected loss”.  The amended claims recite employing machine learning model wherein the plurality of suspected disease states are generated by a lazy-learning process.  The inclusion of these limitations, in combination with the 
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 1 and 11; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 1 and 11, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

All claims dependent thereon, namely claims 2 – 10 and 12 – 20, are hereby indicated as being allowed for at least the same rationale as applied to claim 1 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.K.R/Examiner, Art Unit 3626              

/ROBERT A SOREY/Primary Examiner, Art Unit 3626